EXHIBIT 10.1
 

June 15, 2009


Thalia Gietzen
1339 Caminito Laura
Encinitas, CA 92024


Dear Thalia:


St. Bernard Software, Inc., (“St. Bernard” or “the Company”) is very pleased to
offer you a full-time position with the Company as VP of Finance effective on
June 1, 2009 (the “Effective Date”). You will be reporting directly to the Board
of Director and the CEO of the Company.  Your title and responsibilities shall
be subject to change by Company at any time.


Your salary will initially be $7,708.33 payable twice monthly, which equates to
an annualized amount of $185,000, less payroll deductions and all required
withholdings.  Starting on the Effective Date, you will no longer be eligible to
participate in the senior management bonus plan.


The Company will also grant you 100,000 non-qualified stock options to vest in
equal installments of 1/36 per month over a three (3) year period, starting on
the date of the grant, and until such options are vested in full.  The stock
options’ exercise price will be priced at the closing share price on the date of
grant and will be subject to you signing the Company’s form stock option
agreement. The stock options shall be governed by the St. Bernard Software, Inc.
2005 Stock Option Plan, as it may be amended from time to time.


You will be eligible to continue to participate in the benefit plans offered by
St. Bernard, including without limitation, insurance plans, 401(k) and other
savings plans, short and long term disability insurance, Section 125 (cafeteria)
and similar pre-tax expense plans, holidays, PTO- Personal Time Off, etc., which
may be amended from time to time in Company’s discretion.   You will also be
eligible to continue to participate in health insurance for you and your
dependents, and such other benefits as St. Bernard shall determine to provide to
all of its employees from time to time. You will be eligible for four (4) weeks
vacation with pay for each twelve-month period, to be taken at times agreed with
the Company.  Unused vacation shall accrue according to the St. Bernard’s
accrued vacation policy, as may be amended from time to time. The Company will
also reimburse you for all reasonable travel, meals, lodging, communications,
entertainment and other business expenses incurred you incur in connection with
your employment
 
You agree that in the event your employment with St. Bernard terminates, you
will return to the Company any and all devices, records, data, notes, reports,
proposals, lists, correspondence, source and object code, specifications,
drawings, blueprints, sketches, materials, equipment, other documents and
property, together with all copies thereof (in whatever medium recorded) that
belong to St. Bernard or its successors or assigns. As an employee of St.
Bernard, you agree to abide by the Company’s rules, policies and employee
handbook as in effect from time to time.


Your employment with St. Bernard will be “at will.”  This means that you are
free to end your employment with the Company at any time, and also that the
Company is free to end your employment with the Company at any time, either with
or without cause.  The “at will” nature of your employment with the Company may
not be changed except by a written contract signed by you and the President of
St. Bernard.  Notwithstanding anything else herein to the contrary, in the event
you are terminated by the Company without “Cause” or terminated following a
Change of Control (as defined below) then you shall receive from the Company,
with appropriate deductions and withholdings, your current salary of $7,708.33
paid twice monthly for a period of three (3) months (the “Severance Period”)
following the date of such termination and during the Severance Period the
Company will pay for you and your dependents’ health insurance (collectively the
“Severance”), plus all accrued but unpaid salary and vacation time. The
foregoing Severance shall be reduced by the amount of any other compensation
earned by you during the Severance Period as a result of your employment. Your
eligibility for Severance is conditioned on you having first signed a release
agreement in the form attached as Exhibit B and a termination certificate as
provided for in Paragraph 4 in the form of Exhibit A.
 
Page 1

--------------------------------------------------------------------------------


 
Upon termination of your employment with the Company for “Cause”, Company shall
be under no further obligation to you for salary or other compensation, except
to pay you all accrued but unpaid salary and accrued vacation time up to the
date of termination.  For purposes of this agreement, “Cause” shall mean that
you: have been negligent in the discharge of your duties to Company or have
acted in a manner constituting gross negligence or willful misconduct; have been
dishonest or committed or engaged in an act of theft, embezzlement or fraud, a
material breach of confidentiality, an unauthorized disclosure or use of inside
information, customer lists, trade secrets or other confidential information;
have breached a fiduciary duty; have been convicted of, or plead guilty or nolo
contendere to a felony or a misdemeanor (other than minor traffic violations or
similar offenses) injurious to the reputation, business or assets of Company;
have materially breached any of the material provisions of this agreement; have
engaged in unfair competition with, or otherwise acted intentionally in a manner
injurious to the reputation, business or assets of, Company or an affiliate;
have materially violated St. Bernard’s policies and procedures, or used or
disclosed Company’s trade secrets for personal gain; or have improperly induced
a vendor or customer to break or terminate any contract with Company or an
affiliate or induced a principal for whom Company or an affiliate acts as agent
to terminate such agency relationship.


Change of Control, for purposes of this agreement, means a change in the
ownership or control of the Company affected through any one of the following
transactions:


(i) a merger or consolidation approved by the Company’s stockholders in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction;


(ii) any stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets in a complete liquidation or
dissolution of the Company; or


(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders;


This agreement shall be subject to and construed in accordance with the laws of
the State of California, and without giving effect to conflicts of laws
principles. In the event of any dispute in connection with the Services, your
employment or termination thereof, relationship with the Company, or this
agreement (or any other agreement) that cannot be resolved privately between the
parties, resolution shall be through binding arbitration conducted in the County
of San Diego, California.  Any arbitration shall be conducted in accordance with
the provisions of the California Code of Civil Procedure, Part 3, Title 9
(commencing with Section 1280). St. Bernard will pay the cost of
arbitration.  The arbitration process shall be in compliance with any laws or
rules then in effect for employment arbitration agreements at the time of a
demand for arbitration. The parties may obtain discovery in aid of the
arbitration in accordance with California Code of Civil Procedure Section
1283.05. Nothing contained in this paragraph shall limit either party’s right to
seek temporary restraining orders or injunctive or other equitable relief in the
Superior Court of California in connection with this Agreement. YOU UNDERSTAND
THAT BY AGREEING TO ARBITRATION IN THE EVENT OF A DISPUTE BETWEEN YOU AND ST.
BERNARD, YOU AND ST. BERNARD BOTH EXPRESSLY WAIVE YOUR RIGHT TO REQUEST A TRIAL
BY JURY IN A COURT OF LAW. This Paragraph shall survive indefinitely any
termination of this agreement or your employment with Company.
 
Page 2

--------------------------------------------------------------------------------


 
This offer letter and the attached exhibits forms the complete and exclusive
statement of your agreement with St. Bernard regarding the terms and conditions
of your employment.  Together they supersede any other agreements or promises
made to you by anyone, whether oral or written, and can only be modified by a
written agreement signed by the President of the Company.  In the event that any
portion of this letter shall be determined to be invalid, illegal or
unenforceable, the remaining portions of this letter will be unaffected thereby
and will remain in full force and effect, and there shall be substituted one or
more valid, legal and enforceable provisions which, insofar as practicable,
implement the purposes of the unenforceable portion.  This offer letter shall be
governed by the laws of the State of California without regard to its conflict
of laws principles.


Sincerely,


St. Bernard Software, Inc.


By:  /s/ Louis Ryan     
Louis Ryan
CEO


 
Accepted by:
 
   /s/  Thalia Gietzen     
Thalia Gietzen
 
Page 3

--------------------------------------------------------------------------------



Exhibit A
 
TERMINATION CERTIFICATE
 
This is to certify that undersigned employee does not have in the undersigned’s
possession, nor has undersigned failed to return, any customer information,
records, files, programs, documents, data, specifications, drawings, blueprints,
reproductions, sketches, notes, reports, proposals, or copies of them, or other
documents or materials, equipment, or other property or asset belonging to St.
Bernard Software (“St. Bernard”), its successors and assigns.
 
Undersigned further certifies that undersigned has fully complied with, and will
continue to comply with, all the terms of the offer letter dated as of June 15,
2009 between St. Bernard and the undersigned (the “Agreement").
 
Undersigned further agrees that undersigned will preserve as confidential any
and all trade secrets, confidential information, knowledge, data or other
information of St. Bernard relating to products, processes, know-how, designs,
formulas, test data, customer lists, business plans, marketing plans and
strategies, pricing strategies or other subject matters pertaining to any
business of St. Bernard or any of its clients, customers, employees, licensees
or affiliates, that undersigned produced, obtained or otherwise acquired or
became aware of during the course of undersigned engagement under the Agreement.
 
EMPLOYEE:
 
                                                                        
Thalia  Gietzen
 
 
Date:                                                               
 
A-1

--------------------------------------------------------------------------------



EXHIBIT B


SEVERANCE AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
 
This Severance Agreement and General Release of All Claims (“Agreement”) is
entered into between Thalia  Gietzen (“Employee”) and St. Bernard Software, and
all related holding, parent or subsidiary entities and their affiliates,
directors, officers, representatives, agents, principals, partners and
employees, stockholders, predecessors and successors and/or assigns, insurers,
and attorneys (all collectively referred to as “Employer”). (Employee and
Employer are hereinafter collectively referred to as “the Parties”).


1.  Termination of Employment.  Employee’s employment with Employer is
terminated effective ___________  (“ the termination date”).


2.  Severance.  In consideration of and in return for the promises contained in
this Agreement, and as full and final compensation to Employee for all services
as an employee:


a. Employee shall receive from Employer, with appropriate deductions and
withholdings, the severance amount set forth in the offer letter dated, June 15,
2009 (the “Offer Letter”) of $7,708.33 paid twice monthly for a period of three
(3) months (the “Severance Period), payable in accordance with Employer’s
regular payroll practices, and during the Severance Period the Employer will pay
for Employee and Employee dependents’ health insurance  (collectively the
“Severance”) in addition to all accrued and unused wages and vacation pay
through the termination date.  The foregoing Severance shall be reduced by the
amount of any other compensation earned by Employee during the Severance Period
as a result of Employee’s employment;


b. Employee will continue on Employer’s medical plan up to and including
Employee’s termination date and the end of the Severance Period. Employee shall
have the right to continue his/her medical and dental insurance, at Employee’s
sole expense, pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA") provided, however, that Employee timely
elects COBRA continuation.  The COBRA period shall be deemed to have commenced
on the first of the month following the date of termination or the Severance
Period, as appropriate;


c. Employee acknowledges and agrees that the Severance provided for in this
Agreement is due under her Offer Letter only if she signs this Agreement; and


e. Employer warrants and Employee acknowledges that the agreements described
under this Paragraph 2 constitute full payment of any and all claims of every
nature and kind arising out of or relating in any way to Employee’s employment
by Employer or the termination thereof, benefits owed, or any other claims as
outlined below.


3.  Employee’s Release of All Claims Against Employer.
 
B-1

--------------------------------------------------------------------------------


 
a. In consideration of the above described payment, and for other good and
valuable consideration, Employee agrees that employment with Employer has
terminated as of the termination date, and that Employee has received full
payment of all wages, vacation accrued but not used, and any and all other sums
due as a result of such employment by Employer.  In further consideration of and
in return for the promises and covenants undertaken herein, Employee does hereby
unconditionally, irrevocably and absolutely release and discharge Employer and
all related holding, parent or subsidiary entities and their affiliates,
directors, officers, representatives, agents, principals, partners and
employees, stockholders, predecessors and successors and/or assigns, insurers,
and attorneys from any and all liability, claims, demands, causes of action, or
suits of any type, whether in law and/or in equity, known or unknown, related
directly or indirectly or in any way connected with any transaction, affairs or
occurrences between them to date, including, but not limited to, Employee’s
employment with Employer and the termination of said Employment.  This Agreement
shall include but not be limited to a release of claims arising under any state
or federal statute or common law regulating or affecting employment, including
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Equal Pay Act, Age Discrimination in Employment Act, the Fair Labor
Standards Act, federal and state wage and hour laws including, without
limitation, the California Labor Code, California Government Code Sections 12940
et seq., any applicable California Industrial Wage Orders, all as amended, all
claims for breach of contract, employment discrimination, sexual harassment,
wages, severance, overtime compensation, vacation, torts, fraud, and/or claims
any other local, state or federal law, rule, or regulation relating to or
affecting Employee’s employment by Employer, except any claim for unemployment
insurance or worker’s compensation.


b. In further consideration of the above described payments and benefits, and
for other good and valuable consideration, Employee irrevocably and absolutely
agrees that she will not prosecute nor allow to be prosecuted on her behalf in
any administrative agency, whether federal or state, or in any court, whether
federal or state, any claim or demand of any type related to the matters
released above.  It is the intention of the Parties that, with the execution of
this Agreement, Employer and all related holding, parent or subsidiary entities
and their affiliates, directors, officers, representatives, agents, principals,
partners and employees, stockholders, predecessors and successors and/or
assigns, insurers, and attorneys will be absolutely, unconditionally and forever
discharged of and from all obligations to or on behalf of Employee related in
any way to the matters released.  Employee represents that she has not filed any
complaint, charges or lawsuits against Employer and all related holding, parent
or subsidiary corporations (including their affiliates, officers, directors, and
employees) with any governmental agency or any court.


4.  Left Intentionally Blank.


5.  Unknown Claims.  Employee understands and agrees that this Agreement extends
to all claims of every nature, known or unknown, suspected or unsuspected, past
or present, and that any and all rights granted to Employee under Section 1542
of the California Civil Code or any analogous federal law or regulation are
hereby expressly waived.  Section 1542 provides:
 
“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


Employee certifies that she has read this release, the quoted Civil Code section
and that she fully understands this release.


B-2

--------------------------------------------------------------------------------


 
6.  Binding Effect.  This Agreement and all promises and agreements set forth in
this Agreement shall be binding upon and shall inure to the benefit of the
respective parties, their legal successors, heirs, assigns, partners,
representatives, agents, attorneys, officers, directors and shareholders.
 
7.  Entire Agreement.  Employee further declares and represents that no promise
or representation not contained in this Agreement has been made to him and
acknowledges and represents that this Agreement contains the entire
understanding between the parties and contains all terms and conditions
pertaining to the compromise and settlement of the subjects referenced in this
Agreement.   However, any proprietary or trade secrets agreement or any
agreement regarding ownership of intellectual property by Employer entered into
previously shall remain in full force and effect.  Employee further acknowledges
that the terms of this Agreement are contractual and not a mere recital.
 
8.  Left intentionally blank
 
9.  Confidential Information and Trade Secrets.  Employee acknowledges that all
confidential materials, records and documents concerning Employer that have come
into Employee’s possession during his/her employment with Employer have been
returned to Employer.  Employee agrees not to disclose to any person or entity,
including any competitor of Employer and any future employer, any of Employer’s
trade secrets or other confidential information. Employee acknowledges all
Employer’s property obtained during the course of her employment with Employer
has been returned to Employer.  To the extent that Employee has entered into any
Confidentiality, Proprietary or Trade Secrets agreement or any agreement
regarding ownership of intellectual property of Employer, if such Agreements
provide greater protection to Employer than this Agreement, such other
Agreements shall take precedence over this Agreement.
 
10.  Interpretation and Severability.  The validity, interpretation, and
performance of this Agreement shall be construed and interpreted according to
the laws of the State of California.  This Agreement shall not be interpreted
for or against either party hereto on the ground that such party drafted or
caused this Agreement to be drafted.  If any provision of this Agreement, or
part thereof, is held invalid, void or voidable as against public policy or
otherwise, the invalidity shall not affect other provisions, or parts thereof,
which may be given effect without the invalid provision or part.  To this
extent, the provisions, and parts thereof, of this Agreement are declared to be
severable.
 
11.  Arbitration of Disputes.  Any dispute arising out of this Agreement or
Employee’s employment or termination shall be resolved by binding arbitration in
San Diego, California, pursuant to the terms of the Offer Letter, and the
findings of the arbitrator shall be final and binding upon the parties.
 
12.  Attorneys’ Fees.  In any dispute involving this Agreement, the prevailing
party shall be entitled to attorneys’ fees and costs.


13.
IF EMPLOYEE IS UNDER THE AGE OF 40, A SIGNATURE ON THIS RELEASE WILL BE
IMMEDIATELY EFFECTIVE. IF EMPLOYEE IS OVER THE AGE OF 40, THE FOLLOWING
PROVISIONS APPLY:



 Age Discrimination in Employment Act Release.
 
B-3

--------------------------------------------------------------------------------


 
A.   Employee acknowledges Employer hereby has advised Employee in writing to
discuss this Agreement with an attorney before executing it and that Employer
has provided Employee at least twenty-one (21) days within which to review and
consider this Agreement before signing it.


B.  The Parties acknowledge and agree that Employee may revoke this Agreement
for up to seven (7) calendar days following the execution of this Agreement, and
that it shall not become effective or enforceable until the revocation period
has expired.  The Parties further acknowledge and agree that such a revocation
must be in writing, addressed to Michel Urich, Esq., at 7668 El Camino Real,
Suite 104-238, Carlsbad, CA 92009 and received not later than 5:00 p.m. on the
seventh (7th) day following execution of this Agreement by Employee.  If
Employee revokes this Agreement, it shall not be effective or enforceable and
Employee will not receive the monies and benefits described above.
 
C. If Employee does not revoke this Agreement in the time frame specified in
this Paragraph 20, the Agreement shall become effective at 12:01 a.m. on the
eighth (8th) day after it is signed by Employee.
 
I have read the foregoing Severance Agreement and General Release of All Claims
and I accept and agree to the provisions contained in this Agreement and execute
it voluntarily and with full understanding of its consequences.


PLEASE READ CAREFULLY, THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.


 
 
Dated:         ___     __       
                                                                              
Thalia Gietzen 


 
 
 
B-4